FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                    February 20, 2008
                    UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                         Clerk of Court
                                 TENTH CIRCUIT



 JOSHUA E. WINGFIELD,

               Plaintiff-Appellant,                      No. 07-1419
          v.                                             (D. of Colo.)
 PATRICK J. SULLIVAN                             (D.C. No. 07-cv-1544-ZLW)
 DETENTION FACILITY,
 ARAPAHOE COUNTY
 DEPARTMENT FACILITY,
 BUREAU CHIEF SPENCE,
 ARAPAHOE COUNTY SHERIFF’S
 OFFICE, and SHERIFF GRAYSON,

               Defendants-Appellees


                            ORDER AND JUDGMENT *


Before LUCERO, TYMKOVICH, and HOLMES, Circuit Judges. **




      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
      Proceeding pro se, 1 Joshua E. Wingfield appeals the district court’s order

dismissing without prejudice his civil rights action. Wingfield’s case was

dismissed because he failed to submit a certified copy of his inmate trust fund

account within the prescribed time period. We conclude the district court

properly dismissed Wingfield’s action and therefore AFFIRM.

                                          I.

      Wingfield complains of the way correctional officers at the Arapahoe

County Detention Facility treated him while under detention. In the district court

and on appeal, he alleges multiple violations of his due process rights. The

district court dismissed Wingfield’s case without prejudice after his failure to

cure a deficiency in his petition within the 30 days mandated by the court.

Specifically, Wingfield did not provide a certified copy of his inmate trust fund

account, which was required by the Prison Litigation Reform Act (PLRA) for

Wingfield to proceed without prepayment of court filing fees. 2



      1
         Because Wingfield proceeds pro se, we review his pleadings and filings
liberally. See Haines v. Kerner, 404 U.S. 519, 520–21 (1972); Hall v. Bellmon,
935 F.2d 1106, 1110 (10th Cir. 1991).
      2
         28 U.S.C. § 1915(a)(2) provides that “[a] prisoner seeking to bring a civil
action or appeal a judgment in a civil action or proceeding without prepayment of
fees or security therefor . . . shall submit a certified copy of the trust fund account
statement (or institutional equivalent) for the prisoner for the 6-month period
immediately preceding the filing of the complaint or notice of appeal, obtained
from the appropriate official of each prison at which the prisoner is or was
confined.”


                                          -2-
                                         II.

      We review the district court’s dismissal of Wingfield’s case for an abuse of

discretion. Joplin v. Sw. Bell Tel. Co., 671 F.2d 1274, 1275 (10th Cir. 1982) (per

curiam); Montana v. Hargett, 212 F. App’x 770, 773 (10th Cir. 2007).

      A district court may exercise broad discretion in determining whether to

dismiss a civil action without prejudice for failing to comply with court orders.

See, e.g., 8 James Wm. Moore et al., Moore’s Federal Practice ¶ 41.53 (3d ed.

2007) (“When the dismissal is without prejudice, an abuse of discretion will

generally not be found, since the plaintiff may simply refile the suit.”).

“[D]ismissal is an appropriate disposition against a party who disregards court

orders and fails to proceed as required by court rules.” United States ex rel.

Jimenez v. Health Net, Inc., 400 F.3d 853, 855 (10th Cir. 2005); see also Hargett,

212 F. App’x at 773 (affirming dismissal without prejudice of prisoner’s civil

action because prisoner failed to file a certified copy of his trust fund account

statement as ordered by the court).

      On appeal, Wingfield raises thirteen discrete claims related to his treatment

in the Arapahoe detention facility. Unfortunately, he fails to explain how the

district court abused its discretion in dismissing his case. Our independent review

of the record indicates the district court provided Wingfield ample opportunity to

comply with the court’s order. The court provided Wingfield 30 days to file a

certified copy of his account statement and warned him that if he failed to do so,

                                         -3-
his case would be dismissed. In following the requirements of the PLRA and

allowing Wingfield sufficient time to comply with its order, the court did not

abuse its discretion.

                                        III.

      Because Wingfield points to no error in the district court’s order and we

find none in our independent review, we AFFIRM the court’s decision. We also

DENY Wingfield’s motion to proceed in forma pauperis on appeal. Wingfield is

obligated to continue making partial payments until all fees have been paid.


                                               Entered for the Court,


                                               Timothy M. Tymkovich
                                               Circuit Judge




                                        -4-